The defendant’s petition for certification for appeal from the Appellate Court, 50 Conn. App. 369 (AC 15740), is granted, limited to the following issue:
“Did the Appellate Court properly terminate its review of the defendant’s Batson claim after concluding that some of the state’s reasons for exercising its peremptory challenge against an African-American venireperson were legitimate?”
KATZ, J., did not participate in the consideration or decision of this petition.
Susan M. Hankins, assistant public defender, in support of the petition.
Ellen A. Jawitz, deputy assistant state’s attorney, in opposition.
Decided November 3, 1998